[Cite as State v. Newman, 2022-Ohio-3607.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               HARDIN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                             CASE NO. 6-22-04

        v.

CHASE OWEN NEWMAN,                                      OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Hardin County Common Pleas Court
                          Trial Court No. CRI 20212168

                                    Judgment Affirmed

                          Date of Decision: October 11, 2022




APPEARANCES:

        Emily P. Beckley for Appellant

        McKenzie J. Klingler for Appellee
Case No. 6-22-04


MILLER, J.

       {¶1} Defendant-appellant, Chase O. Newman, appeals the March 11, 2022

judgment of sentence of the Hardin County Court of Common Pleas. For the

reasons that follow, we affirm.

       {¶2} On November 3, 2021, law enforcement officers attempted to initiate a

traffic stop after observing Newman make a left-hand turn without using a turn

signal. Rather than complying, Newman, who was driving with a suspended

license, increased his speed in an attempt to elude law enforcement officers. During

the ensuing chase, which spanned three minutes and approximately one and one-

half miles, law enforcement officers observed Newman commit at least 16 moving

violations. After the vehicle’s passenger exited the moving vehicle, the vehicle

struck a private residence and a brick ticket booth, which was the property of Kenton

City Schools. When law enforcement officers made contact with Newman, he

admitted he fled because there were outstanding warrants for his arrest and because

he had stolen the motor vehicle.

       {¶3} On November 10, 2021, the Hardin County Grand Jury indicted

Newman on five counts: Count One of failure to comply with an order or signal of

a police officer in violation of R.C. 2921.331(B), (C)(5)(a)(i), a third-degree felony;

Count Two of vandalism in violation of R.C. 2909.05(B)(2), (E), a fourth-degree

felony; Count Three of criminal damaging or endangering in violation of R.C.


                                         -2-
Case No. 6-22-04


2909.06(A)(1), (B), a second-degree misdemeanor; Count Four of driving under

financial responsibility law suspension or cancellation in violation of R.C.

4510.16(A), (D)(1), an unclassified misdemeanor; and Count Five of grand theft of

a motor vehicle in violation of R.C. 2913.02(A)(2), (B)(5), a fourth-degree felony.

Newman appeared for arraignment on November 18, 2021 and entered a not guilty

plea to the counts in the indictment.

       {¶4} On February 8, 2022, Newman withdrew his pleas of not guilty and

pursuant to a negotiated-plea agreement, entered pleas of guilty to Counts One,

Two, and Three of the indictment. In exchange, the State recommended the trial

court dismiss Counts Four and Five and agreed to a jointly-recommended prison

sentence. The trial court accepted Newman’s pleas and found him guilty. The

following day, the trial court filed its judgment entry of conviction.

       {¶5} On March 10, 2022, pursuant to the joint-recommendation of the

parties, the trial court sentenced Newman to 24 months in prison on Count One, 17

months in prison on Count Two, and 90 days of local incarceration on Count Three.

Consistent with the joint-recommendation, the trial court ordered the prison terms

be served consecutively to each other and ordered the 90-day local jail term to be

served concurrently for a non-mandatory prison term of 41 months.

       {¶6} Further, the trial court found that, at the time of the commission of the

offense, Newman was on post-release control supervision after serving a prison term


                                         -3-
Case No. 6-22-04


ordered in Stark County Common Pleas court case number 2019CR2212.

Accordingly, the trial court terminated Newman’s post-release control supervision

and sentenced Newman to an additional 785 days in prison for the violation of his

post-release control. The trial court ordered the 785-day sentence for violations of

post-release control supervision to be served prior to and consecutive to the 41-

month prison term imposed on the instant case. Pursuant to the parties’ agreement,

the trial court dismissed Counts Four and Five of the indictment. The following

day, the trial court filed its judgment entry of sentence.

       {¶7} Newman filed a notice of appeal on April 4, 2022. He raises two

assignments of error for our review, which we address together.

                             Assignment of Error No. I

       The trial court erred in sentencing Appellant to consecutive
       prison terms.

                            Assignment of Error No. II

       The trial court erred in imposing a prison term on a violation of
       post-release control supervision.

       {¶8} In his first assignment of error, Newman argues that the trial court erred

by imposing consecutive sentences without making the consecutive-sentencing

findings pursuant to R.C. 2929.14(C)(4).        In his second assignment of error,

Newman argues the trial court erred by imposing a prison term for his violation of

post-release control supervision, rather than a community control or financial


                                          -4-
Case No. 6-22-04


sanction. We first address Newman’s argument that the trial court erred by failing

to include consecutive-sentencing findings in its judgment entry of sentence.

       {¶9} “Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

‘only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.’” State v. Nienberg, 3d Dist. Putnam Nos. 12-16-15 and

12-16-16, 2017-Ohio-2920, ¶ 8, quoting State v. Marcum, 146 Ohio St.3d 516,

2016-Ohio-1002, ¶ 1. “Clear and convincing evidence is that ‘“which will produce

in the mind of the trier of facts a firm belief or conviction as to the facts sought to

be established.”’” Id., quoting Marcum at ¶ 22, quoting Cross v. Ledford, 161 Ohio

St. 469 (1954), paragraph three of the syllabus.

       {¶10} R.C. 2953.08(A) provides specific grounds for a defendant to appeal

a sentence. State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, ¶ 10. However,

under R.C. 2953.08(D)(1), “A sentence imposed upon a defendant is not subject to

review under this section if the sentence is authorized by law, has been

recommended jointly by the defendant and the prosecution in the case, and is

imposed by a sentencing judge.” “In discussing jointly recommended sentences,

the Ohio Supreme Court has recognized that ‘[t]he General Assembly intended a

jointly agreed-upon sentence to be protected from review precisely because the

parties agreed that the sentence is appropriate.’” State v. Morris, 3d Dist. Hardin


                                          -5-
Case No. 6-22-04


No. 6-12-17, 2013-Ohio-1736, ¶ 11, quoting State v. Porterfield, 106 Ohio St.3d 5,

2005-Ohio-3095, ¶ 25.

       {¶11} Here, the record is clear that the State, Newman, and Newman’s trial

counsel came to a meeting of the minds regarding a jointly-recommended sentence

for Newman. At the change-of-plea hearing, the State detailed the joint agreement,

which included a 24-month prison term for Count One and a 17-month prison term

for Count Two to be run consecutively to each other and concurrently to a 90-day

jail term for Count Three for an aggregate term of 41 months’ imprisonment. (Feb.

8, 2022 Tr. at 4). Newman’s trial counsel agreed that the State’s representation was

a “fair rendition” of the negotiations. (Id. at 7). Newman also indicated that he

agreed to the terms of the joint recommendation. (Id. at 6-7).

       {¶12} Therefore, we find that the record clearly demonstrates the parties had

a stipulation regarding Newman’s sentence. See State v. Herald, 3d Dist. Defiance

No. 4-16-09, 2016-Ohio-7733, ¶ 51-52.          Finding that a jointly-recommended

sentence existed, we next determine whether the trial court imposed the jointly-

recommended sentence.

       {¶13} At the sentencing hearing, the trial court stated as follows:

       Mr. Newman, just so you understand, I think the joint sentencing
       recommendation was a little generous. You know, there was a
       recommendation of 24 months for what I could do 36 months, and
       I’ve really pondered, you know, where judges are not supposed to
       impose the maximum sentence except for the very worst type of event,
       and, you know, I think you’re possibly eligible for the maximum

                                         -6-
Case No. 6-22-04


      sentence on this just having come out of prison * * * but, your attorney
      and the State’s attorney worked together and they’ve provided that
      recommendation to me, so, for better or for worse, I’m going to accept
      it.

(Mar. 10, 2022 Tr. at 32).    In spite of its reservations, the trial court sentenced

Newman in conformity with the parties’ joint recommendation. (Id. at 31-32). The

judgment entry of sentence reflects the sentence pronounced at the sentencing

hearing. (Doc. No. 29).

      {¶14} As the sentence announced at the sentencing hearing and

memorialized in the judgment entry of sentence was consistent with the agreement

reached between the parties, we find that the trial court imposed the jointly-

recommended sentence. See State v. Wardlow, 12th Dist. Butler No. CA2014-01-

011, 2014-Ohio-5740, ¶ 9, 11.

      {¶15} Finally, we consider whether Newman’s sentence is authorized by

law. “‘A sentence is “authorized by law” and is not appealable within the meaning

of R.C. 2953.08(D)(1) only if it comports with all mandatory sentencing

provisions.’” State v. Sergent, 148 Ohio St.3d 94, 2016-Ohio-2696, ¶ 26, quoting

Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, at paragraph two of the syllabus.

Newman entered guilty pleas to a third-degree felony, a fourth-degree felony, and a

second-degree misdemeanor. R.C. 2929.14(A)(3)(b) authorizes a prison term of 9,

12, 18, 24, 30, or 36 months for a third-degree felony. R.C. 2929.14(A)(4)

authorizes a prison term of 6 to 18 months for a fourth-degree felony. R.C.

                                        -7-
Case No. 6-22-04


2929.24(A)(2) authorizes a jail term of up to 90 days for a second-degree

misdemeanor. Thus, Newman’s sentences are within the statutory guidelines and

authorized by R.C. 2929.14 and 2929.24.

       {¶16} As trial courts are permitted, but not required, under R.C.

2929.14(C)(4) to impose consecutive sentences, Newman’s consecutive sentences

imposed under R.C. 2929.14(C)(4) are not mandatory. The Supreme Court of Ohio

has held that “in the context of a jointly recommended sentence that includes

nonmandatory consecutive sentences, a trial court is not required to make the

consecutive-sentence findings set out in R.C. 2929.14(C)(4).” Sergent at ¶ 43.

“Accordingly, when a trial judge imposes such an agreed sentence without making

those findings, the sentence is nevertheless ‘authorized by law’ and not reviewable

on appeal pursuant to R.C. 2953.08(D)(1).” Id. “‘Once a defendant stipulates that

a particular sentence is justified, the sentencing judge need not independently justify

the sentence.’” Morris, 2013-Ohio-1736, at ¶ 11, quoting Porterfield, 106 Ohio

St.3d 5, 2005-Ohio-3095, at ¶ 25. As we have found that Newman’s sentence was

imposed pursuant to a joint recommendation, we need not discuss the need for the

trial court to make consecutive-sentence findings.         Consequently, Newman’s

sentence is authorized by law.

       {¶17} Accordingly, Newman’s first assignment of error is overruled.




                                         -8-
Case No. 6-22-04


       {¶18} We next address Newman’s argument that the trial court erred by

imposing a prison term for his violation of post-release control supervision.

Specifically, Newman does not allege that the sentence the trial court imposed was

contrary to law, but rather, that the trial court should have considered imposing

community control or financial sanctions in lieu of a prison term.

       {¶19} “‘R.C. 2929.141 governs sentencing for a felony offense committed

while on post-release control * * *.’” State v. Mills, 3d Dist. Auglaize Nos. 2-22-

09 and 2-22-10, 2022-Ohio-2821, ¶ 7, quoting State v. Murray, 4th Dist. Highland

No. 16CA24, 2017-Ohio-1293, ¶ 10. R.C. 2929.141(A) states, in pertinent part, as

follows:

       (A) Upon the conviction of or plea of guilty to a felony by a person
       on post-release control at the time of the commission of the felony,
       the court may terminate the term of post-release control, and the court
       may do either of the following regardless of whether the sentencing
       court or another court of this state imposed the original prison term
       for which the person is on post-release control:

       (1) In addition to any prison term for the new felony, impose a prison
       term for the post-release control violation. The maximum prison term
       for the violation shall be the greater of twelve months or the period of
       post-release control for the earlier felony minus any time the person
       has spent under post-release control for the earlier felony. In all cases,
       any prison term imposed for the violation shall be reduced by any
       prison term that is administratively imposed by the parole board as a
       post-release control sanction. A prison term imposed for the violation
       shall be served consecutively to any prison term imposed for the new
       felony. The imposition of a prison term for the post-release control
       violation shall terminate the period of post-release control for the
       earlier felony.


                                          -9-
Case No. 6-22-04


       (2) Impose a sanction under sections 2929.15 to 2929.18 of the
       Revised Code for the violation that shall be served concurrently or
       consecutively, as specified by the court, with any community control
       sanctions for the new felony.

       {¶20} Thus, the trial court had the authority to terminate Newman’s post-

release control and impose the remaining time on post-release control as a prison

term. Because the sentence was within statutory limits, “the severity of the sentence

is not a basis for seeking relief on direct appeal.” State v. Holbrook, 3d Dist. Hardin

Nos. 6-19-14 and 6-19-15, 2020-Ohio-4100, ¶ 5, citing Townsend v. Burke, 334

U.S. 736, 741, 68 S.Ct. 1252 (1948).

       {¶21} Furthermore, contrary to Newman’s argument, a review of the record

indicates that the trial court considered Newman’s record. Specifically, while

contemplating Newman’s sentence for the violation of his post-release control, the

trial court stated as follows:

             Concerning the post-release control supervision, this Court has
       always taken that very seriously because people don’t [always] get put
       on post-release control supervision[.] * * * I hate to say the worst of
       the worst [are placed on post-release control supervision], but that
       really is what it’s all about. The ones that get mandatorily put on it
       are the ones that are either the worst offenders * * * that misbehave
       so badly in prison or * * * are the very worst kind of offenses. And I
       think [in your case] probably they considered both.

            You know, * * * I looked at your disciplinary violations. They
       weren’t the worst of the worst. Just I think half of them had the word
       disobedience in them. And there were a couple that were beyond the
       pale that were concerning, and those were the fighting ones I think
       you were talking about. But, * * * they placed you on post-release
       control supervision, and that, again, wasn’t able to keep you stabilized

                                         -10-
Case No. 6-22-04


        and focused on a better life. So the policy of this court * * * is [that]
        almost [one] hundred percent of the time for serious violations, the
        Court imposes [a prison sanction].

             So, the Court will find that your term of post-release control
        supervision should be terminated as a violation sanction. For that
        violation, you will serve the days remaining on your supervision
        period in prison. That’s 785 days. * * *

(Mar. 10, 2022 Tr. at 35-36).

        {¶22} Accordingly, we do not find that the trial court abused its discretion

by imposing the remainder of Newman’s time on post release control as a prison

term.

        {¶23} Newman’s second assignment of error is overruled.

        {¶24} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the Hardin County Court

of Common Pleas.

                                                                  Judgment Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                          -11-